Case 1:17-cv-01047-ESH Document 72-3 Filed 06/17/19 Page 1 of 2




           EXHIBIT 3
                 Case 1:17-cv-01047-ESH Document 72-3 Filed 06/17/19 Page 2 of 2

                                                                        Cynthia Ariel Conlin <cynthia@cynthiaconlin.com>



New Case Filed: Wentz v. Project Veritas, 6:17­cv­01164­GKS­GJK
Yael Bromberg <Yael.Bromberg@law.georgetown.edu>                                                    Fri, Jun 23, 2017 at 6:10 PM
To: Lauren Windsor <lauren@americanfamilyvoices.org>
Cc: Cynthia Ariel Conlin <cynthia@conlinpa.com>

 Yes, I second re: the Intercept.

 Also:
 Joe Strupp
 senior reporter
 Media Matters for America
 Ofﬁce - 973-763-0361
 Cell - 973-713-1950
 jstrupp@mediamatters.org


 On Jun 23, 2017 6:02 PM, "Lauren Windsor" <lauren@americanfamilyvoices.org> wrote:
  This is very exciting! And yes, here are a few reporters. Grim has been really excellent on his coverage. I plan on
  writing something about this myself for the Huffington Post.

   Ryan Grim, The Intercept         ryangrim@gmail.com

   Dave Weigel, Washington Post         daveweigel@gmail.com, David.Weigel@washpost.com,

   Sam Stein, Huffington Post       samstein@huffingtonpost.com


   Would love to chat with you when you have a chance, Cynthia. Do you have the proper address to serve Allison?

   L.



          On Jun 23, 2017, at 4:32 PM, Cynthia Ariel Conlin <cynthia@conlinpa.com> wrote:

          Hi Lauren and Yael,

          Sorry I haven't been in contact lately as I've been slammed. But today I finally filed the Wentz complaint. I
          ended up adding ­ wait for it ­ Breitbart News. It too me forever because O'Keefe is so prolific!!

          Hope you like it. Copy attached.

          Also ­ so far ­ I've reached out to no reporters. Do you have a favorite reporter I should send this to?


          Regards,

          Cynthia Conlin

          #ORLANDOSTRONG




   Lauren Windsor
   Executive Director
   American Family Voices                                                                          WENTZ PROD 00365
